DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 06/28/2021 has been entered and fully considered. Claims 3-23 are pending, of which claim 9 is currently amended and claim 23 is new. Claims 1 and 2 are cancelled. No new matter has been added.
The previous rejections under 35 USC 103 are maintained and new claim 23 is also rejected under 35 USC 103. This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-13, 15, 16, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0222262 A1 (Kim) in view of US 2018/0034048 A1 (Teran).
Regarding claims 9, 18, 19 and 23, Kim discloses a lithium secondary battery including a polymer electrolyte [0017], wherein the polymer electrolyte may further include non-ion-conductive inorganic particles or ion-conductive inorganic particles [0023], a lithium salt [0040], and an organic solvent [0045]. The solid electrolyte may be disposed between a lithium metal anode and a cathode (in contact with surfaces thereof) [0055]. The polymer may include a polyethylene oxide derivative or polyvinylidene fluoride [0077], [0080]. The non-ion-conductive inorganic particles may include materials that have a Li-ion conductivity at 25°C of less than 1x10-10 S/cm, such as Al2O3 [0050], and the ion-conductive inorganic particles may include materials that have a Li-ion conductivity at 25°C of 1x10-10 S/cm or more, such as garnet-based ceramics [0051]. Although a separator may optionally be included in an embodiment [0056], it is not a required component of the battery (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component; Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); MPEP 2123 I).
Although Kim does not explicitly disclose including both the non-ion-conductive inorganic particles (second inorganic solid particles) and the ion-conductive inorganic particles (first inorganic solid particles) together as an inorganic solid particle mixture, it nevertheless would have been obvious to one of ordinary skill in the art to combine the two disclosed types of inorganic particles, because it "is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); MPEP 2144.06 I.
Although Kim does not disclose the weight ratios of the nonaqueous electrolyte, the first and second inorganic solid particles, and the polymer, it nevertheless would have been obvious to one of ordinary skill in the art to optimize the content of each component of the composite electrolyte in order to effectively balance the properties of each component, including for example the excellent ionic conductivity provided by the nonaqueous electrolyte [0042] and the excellent mechanical properties and high ionic conductivity provided by the first and second inorganic solid particles [0053]. See MPEP 2144.05 II. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Regarding claim 3, Kim does not explicitly disclose the Li-ion conductivities of the first and second inorganic solid particles, however, because Kim discloses first and second inorganic particles having the same compositions as in the claimed invention (e.g., Al2O3 and garnet-based ceramics [0050], [0051]), the claimed first and second Li-ion conductivities and the claimed ratio of Li-ion conductivities is necessarily present. See MPEP 2112.01. II. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claim 4, Kim does not teach any difference in size between the first and second inorganic solid particles, therefore an average particle size of the first inorganic solid particle is equal to an average particle size of the second inorganic solid particles or the ratio of the average particle sizes is less than or equal to 100.

Regarding claims 6 and 7, because the combination of Kim and Teran teaches the composite electrolyte having the same composition as claimed, it appears that it will also have the same or substantially similar properties as claimed, including the claimed inequality of the peak frequencies of the claimed complex modulus spectra and the claimed inequality of the claimed Li-ion concentrations. See MPEP 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)."Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claims 8 and 20, Kim further discloses that the non-aqueous electrolyte is a solid polymer electrolyte and/or a gel polymer electrolyte [0077]-[0080].
Regarding claim 10, Kim further discloses that the polymer electrolyte may have a thickness of about 10 to about 100 µm [0072]. Although not specifically disclosed, a minimum thickness of less than 8 µm is considered to be close enough to about 10 µm for obviousness. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 I.
Regarding claim 11, Kim further discloses that the negative electrode active material-containing layer comprises a Ti-containing negative electrode active material [0082].
Regarding claim 12, Kim further discloses that the cathode active material layer may be coated on a current collector [0092]. Kim does not teach that the negative electrode active material layer is provided on the surface of a current collector, however Teran teaches that lithium metal may be formed on the surface of a negative current collector to form an anode [0158]. Therefore it would have been obvious to one of ordinary skill in the art to form the lithium metal anode of Kim on the surface of a current collector, as in Teran, as a known alternative suitable for the same purpose.
Regarding claims 13 and 15, Kim further discloses a battery pack comprising a plurality of the secondary batteries [0097].
Regarding claim 16, Kim further discloses a vehicle comprising the battery pack [0097].
Regarding claim 21, Kim further discloses that liquid electrolyte may be impregnated in (penetrate into) the porous (recessed parts of irregularity) cathode [0061]. It is implicit that the liquid electrolyte would also penetrate into recessed parts of irregularity on the surface of the negative electrode active material layer.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0222262 A1 (Kim) in view of US 2018/0034048 A1 (Teran), as applied to claims 3-13, 15, 16, 18-21 and 23 above, and further in view of US 2008/0078594 A1 (Harada).

Regarding claim 17, the combination of Kim and Teran teaches the vehicle according to claim 16, as shown above, but does not teach a mechanism configured to convert kinetic energy of the vehicle into regenerative energy. Harada however teaches when kinetic energy of a vehicle is regenerated as electric power, the energy efficiency in running operation can be enhanced and the running distance per unit fuel consumption can be extended dramatically [0113], [0121]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the vehicle of the combination with a mechanism configured to convert kinetic energy of the vehicle into regenerative energy, as in Harada, with the reasonable expectation of enhancing energy efficiency.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0222262 A1 (Kim) in view of US 2018/0034048 A1 (Teran), as applied to claims 3-13, 15, 16, 18-21 and 23 above, and further in view of US 2014/0065489 A1 (Saimen).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original .

Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the composite electrolyte does not contain PEEC) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, although that claims recite that the composite electrolyte comprises a polymer selected from the group consisting of polyacrylonitrile, polyethylene oxide, polyvinylidene fluoride and polymethyl methacrylate, the use of the open-ended term “comprising” means that other polymers are not excluded from also being present. Note that Kim discloses in paragraphs [0077] and [0080] that the electrolyte may further include a solid organic electrolyte such as a polyethylene oxide derivative or polyvinylidene fluoride, in addition to the PEEC.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Teran with Kim is found in paragraph [0088] of Teran, which teaches that a multi-modal size distribution can optimize particle packing. Furthermore, the motivation to combine Saimen with Kim is to optimize the ionic conductivity with the binding of the particles, and is found in paragraphs [0010] and [0011].
In response to applicant's arguments that Teran and Saimen do not teaching using a polymer excellent in ion conductivity, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Teran is not relied on for any teachings relative to its polymer components. Rather, the teaching in Teran to optimize particle sizes of inorganic particles would have been relevant to the inorganic particles of Kim, even if it does not use the same polymer components. Similarly, Saimen is relied on only for its teachings of how to optimize the relative amounts of polymer binder and inorganic particles, not for its particular choice of polymers.
For the above reasons, the previous rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727